Title: The Comte de Vergennes to John Adams: A Translation, 29 July 1780
From: Vergennes, Charles Gravier, Comte de
To: Adams, John


       
        Versailles 29 July 1780
       
       I have received, sir, the letter which you did me the honor to write on the 27th of this month. When I took upon myself to give you a mark of my confidence by informing you of the destination of Messrs. de Ternay and Rochambeau, I did not expect the remarks that you have thought it necessary to make regarding a passage in my letter of the 25th of this month. To avoid any further discussions of this sort I think it my duty to inform you that since Mr. Franklin is the only person accredited to the King by the United States, it is with him only that I ought and can treat of matters which concern them and particularly those which have been object of your observations.
       Moreover, sir, I ought to observe to you, that the passage in my letter on which you have thought it necessary to extend your remarks, concerns only the sending of the squadron commanded by the Chevalier de Ternay and had no other object than to convince you that the King had no need for your solicitation to induce him to concern himself with the interests of the United States.
       I have the honor to be very perfectly, sir, your very humble and very obedient servant
       
        De Vergennes
       
      